Hart, J. (after stating the facts.) It is first earnestly insisted by counsel for the plaintiff that the court erred in transferring the case from the chancery court to the circuit court, and in this contention we think counsel are correct. At the outset it may be stated that the plaintiff duly saved his exceptions to the action of the chancery court in transferring the case to the circuit court. An order transferring a cause from a chancery to a circuit court is not a judgment from which an appeal may be taken. Therefore Vaughan had to wait until final judgment was rendered in the circuit court before he could appeal to this court. Womack v. Connor, 74 Ark. 352. Under our statute an attorney has a lien upon his client’s cause of action for the percentage of the amount recovered which his contract with his client entitles him to receive, and a statutory liability is thereby created. The parties to the suit had a right to make a settlement, but the act requires that they shall take into consideration the fact that the attorney has a lien upon the cause of action. The lien created in favor of the attorney is a specific lien on the subject-matter of the controversy, and under the statute it may be enforced in the same court in which the judgment is recovered. St. L. I. M. & S. R. Co. v. Hays & Ward, 128 Ark. 471. Although the plaintiff might have enforced his lien by an application to the circuit court in the case in which it arose, this did not exclude the jurisdiction of equity to afford relief. Gist v. Hanly, 33 Ark. 233, and Lane v. Hallum, 38 Ark. 385. In the latter case, the court said that the right- of the attorneys to resort to a court of equity to enforce their lien was unquestionable. Hence it will be seen that these remedies are cumulative, and the remedy given by statute in no wise prevents the attorney from seeking his remedy in a court of equity, ■ which, on account of its more enlarged remedial powers, may be the more appropriate tribunal. This is an application of the well-settled doctrine in this State that, where courts of equity have jurisdiction, they do not lose it by jurisdiction being given by statute to the courts of law. In such cases courts of equity and courts of law exercise concurrent jurisdiction in the premises. For instance: our statute provides for a mechanic’s lien and its enforcement in the circuit court. This court has held that chancery courts have concurrent jurisdiction with circuit courts in the enforcement of our mechanic’s lien law which is created by statute. Carr v. Hahn & Carter, 126 Ark. 609. In the present case the plaintiff elected to bring his suit in equity, as he had a right to do. When a case is brought in a court of competent jurisdiction, the authority and control of that court over the case continues until the matter is disposed of in the appellate court. The principle is essential to the proper and orderly administration of the law. Dunbar v. Bourland, 88 Ark. 153. It cannot be said that in any event the chancellor should have found the facts in favor of the defendant, and that therefore no prejudice resulted to the plaintiff from the transfer of the case to the circuit court. Appeals from chancery courts are tried de novo in this court, and it is our duty to reverse the decrees of chancery courts where the findings of fact made by a chancellor are against the clear preponderance of the evidence. On the other hand, this court reviews a judgment from the circuit court for error only, and the finding of fact made by the circuit court is in the nature of a special verdict and must be upheld on appeal if there is any evidence of a substantial character to support such finding. Therefore the plaintiff, having elected to bring his suit in the chancery court, had a right to have it tried in that court and to be tried de novo in this court. It follows that the chancery court erred in transferring the case to the circuit court, and the judgment will he reversed and the cause remanded, with directions to the circuit court to transfer the case to the chancery court for further proceedings in accordance with principles of equity and not inconsistent with this opinion.